Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is in response to the RCE filed on 05/26/2022.
3.	Claims 1-6, 8-16 and 18-20 are pending in the present application, of which Claims 1, 11 and 20 are independent. Claims 1, 11 and 20 are amended. Claims 7 and 17 were previously canceled without prejudice or disclaimer of the subject matter.
4.	This action is made Non-Final.

Continued Examination under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.

Examiner Note
6.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Respond to Amendments and Arguments
7.       Applicant’s 35 U.S.C. § 103 arguments on claims has been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented below, 35 USC § 103. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.        Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C.103 as being unpatentable over Higgins et al (US 20140214895 A1) in view of Murdoch et al (US 20140122595 A1).

11.	Regarding claim 1 (Currently amended), Higgins teaches a method comprising: 
obtaining, at a computing device, a plurality of digital messages of a user, the digital messages indicating digital messaging contacts of the user ([0051], “the machine learning algorithms takes the following data as input: email message frequencies between two specific users”, [0055], “(3) calculate a frequency of interactions metric for a user and a contact through an analysis of, for example, the following data sets: the user's emails, text messages, phone call records, social network data, ..., public data showing common speaking engagements by the user and the contact, data showing common conference attendance by the user and the contact), (4) calculate a change in frequency of interactions by performing a derivative on the above metrics, and (5) calculate a strength of connection metric based on the number of similar traits between two contacts through an analysis of, for example, the following: emails showing the two contacts have common friends, social network data, ... common interests through an analysis of topics discussed with both contacts via email and other messages” see also [0104]); 
using, via the computing device, the plurality of digital messages of the user to: 
determine a persona of the user, the user's persona identifying a number of interests of the user identified using the plurality of digital messages ([0034], [0051], [0055], “search for common interests through an analysis of topics discussed with both contacts via email and other messages”, [0095] [0102]); and 
determine a plurality of contacts of the user, for each contact of the plurality of contacts, the determining comprising determining, for each contact, an interaction frequency with the user using the plurality of digital messages (Fig 3, [0051], “one metric for strength of connection is the frequency of interactions between the individuals”, “the machine learning algorithms takes the following data as input: email message frequencies between two specific users, social media hit frequencies by one user against another, keyword frequencies in email histories or web page caches, number of shared contacts or keywords between two users.”, [0055], “(3) calculate a frequency of interactions metric for a user and a contact through an analysis of, for example, the following data sets: the user's emails, text messages, phone call records, social network data, photographs, shared expenses between the user and contact gathered from a credit card bill or dedicated expense management application, calendar data showing meetings where the user and contact are both present, public data showing common speaking engagements by the user and the contact, data showing common conference attendance by the user and the contact), (4) calculate a change in frequency of interactions by performing a derivative on the above metrics, and (5) calculate a strength of connection metric based on the number of similar traits between two contacts through an analysis of, for example, the following: emails showing the two contacts have common friends, social network data, demographic data from user entered tags or learning algorithms, contact list data giving address and phone number information to determine if the contacts live nearby one another, search for common interests through an analysis of topics discussed with both contacts via email and other messages” see also [0109]); 
selecting, via the computing device and using the interaction frequency with the user determined for each of the plurality of contacts, a number of contacts from the plurality of contacts, each selected contact, of the number of contacts, having a higher interaction frequency with the user than unselected contacts of the plurality of contacts (Fig 3 (see 300a, 300b, or 300c.), [0051], “increasing frequency associated with stronger connection, and decreasing frequency associated with weaker connection”, [0052], “each metric can be applied to a user's network of contacts and may result in a weighted adjacency matrix, which can be depicted as a network of nodes with weighted connections 300a, 300b, 300c. If the user is searching for advice on good movies to watch, those users who have more similar movie-watching history may be weighted most highly. If the user is looking for information on a particular person, such as a good gift idea, the weighting may reflect the user's strength of connection to the target person.”, [0053], “frequency of email interactions may be an appropriate metric when deciding whom to ask for movie recommendations, while shared educational or corporate affiliations may be more appropriate for job search inquires. A weighted combination of multiple metrics may be used in most cases to generate a meta-network of the user's contacts. This meta-network may then be used to select the most appropriate recipients for the query. In some embodiments, these recipients may most likely both to be in a position to provide the information or service requested and to make it a priority to respond to the user initiating the query. The result of the analysis may be that User B is the best recipient for the query, which can be then sent to User B's client 102b”, see also [0055-0056]); 
determining, via the computing device, an interest shared by the user and at least one selected contact of the number of contacts, the determining comprising comparing the persona of the user with the persona of each selected contact of the number of contacts, the shared interest being identified in the persona of the user and the at least one selected contact (Fig 3, [0050-0055], shared interest between the user and contact see also examples 1-17 ); 
automatically maintaining, via the computing device, a relationship data structure to include information indicating a relationship between the user and the at least one selected contact, the relationship identifying the shared interest between the user and the at least one selected contact determined using each respective persona ([0011], “analyzing the private data to create structured data”, Fig 1, [0031], “creates multiple structures which reveal different types of relationships (variable strength, context, dynamics) between User A and the entities (104a, 106a, 108a, 110a)”, [0049], Fig 3, [0051], [0052], “a weighted adjacency matrix, which can be depicted as a network of nodes with weighted connections 300a, 300b, 300c.” [0053], “a meta-network of the user's contacts” [0056]); and 
automatically making, via the computing device and using the identified shared interest and relationship information from the relationship data structure, a recommendation directed to at least one of the users and the at least one contact (see [0106], “example 10, Corporate Knowledge Discovery”, [0103], “example 7, Collaborate with a Team”), 
Higgins implicitly teaches the recommendation identifying the shared interest and recommending at least one online group activity for the user and the at least one contact to share in accordance with the shared interest, the online group activity recommendation comprising a recommendation to form a group specific to the shared interest (see [0106], “example 10, Corporate Knowledge Discovery”, [0103], “example 7, Collaborate with a Team”).
 However Murdoch explicitly teaches automatically making, via the computing device and using the relationship data structure, a recommendation directed to at least one of the user and the at least one contact, the recommendation identifying the shared interest and recommending at least one online group activity for the user and the at least one contact to share in accordance with the shared interest ([0019], “the analysis utility is operable to monitor learning activities of users, and based on such learning activities identify shared learning attributes amongst two or more users, and based on such shared learning attributes the analysis utility being operable to suggest that the two or more users form a study group, using the social media utilities.”, [0155]- [0157], “Based on the teaching objectives for example the analysis utility may suggest possible matches for smaller groups of students to work on projects, participate in smaller mediate chat sessions and so on.”, Fig 6, [0170], [0187]- [0188], claim 12).  
Also, Murdoch teaches a method comprising:
    obtaining, at a computing device, a plurality of digital messages of a user, the digital messages indicating digital messaging contacts of the user; ([0008], “interactions between users regarding the digital content items”, [0091], “message boards, instant messaging, posts, blogs and so on”, [0056], “Interactions may include discussions between users”, [0064], “capture and analyze various social interactions between users”);
   determining, via the computing device and using the plurality of digital messages, a persona of the user, the user’s persona identifying a number of interests of the user identified using the plurality of digital messages ([0019], “monitor learning activities of users (using the plurality of digital messages as per [0091]), and based on such learning activities identify shared learning attributes amongst two or more users (a persona of the user), and based on such shared learning attributes the analysis utility being operable to suggest that the two or more users form a study group, using the social media utilities.”, see also [0045], “discussing specific teaching content for example using the social media utilities referred to below, or indicating interest in specific teaching content for example by creating "notes" in regard to specific content, or digitally linking particular labels to specific information objects such as for example "LIKE IT", "VERY RELEVANT", "OK", "OFFENSIVE" etc.”, [0046], “Do the students like the content, do they find specific content uninteresting, do they express dislike in connection with content but despite this does specific content initiate significant discussions between students?”);
   determining, via the computing device, an interest shared by the user and at least one selected contact of the number of contacts, the determining comprising comparing the persona of the user with the persona of each selected contact of the number of contacts, the shared interest being identified in the persona of the user and the at least one selected contact ([0019], “the analysis utility is operable to monitor learning activities of users, and based on such learning activities identify shared learning attributes amongst two or more users, and based on such shared learning attributes the analysis utility being operable to suggest that the two or more users form a study group, using the social media utilities.”, [0155]- [0157], “Based on the teaching objectives for example the analysis utility may suggest possible matches for smaller groups of students to work on projects, participate in smaller mediate chat sessions and so on.”, Fig 6, [0170], [0187]- [0188], claim 12);  
   automatically maintaining, via the computing device, a relationship data structure to include information indicating a relationship between the user and the at least one selected contact, the relationship identifying the shared interest between the user and the at least one selected contact ([0019], “the analysis utility is operable to monitor learning activities of users, and based on such learning activities identify shared learning attributes amongst two or more users, and based on such shared learning attributes the analysis utility being operable to suggest that the two or more users form a study group, using the social media utilities.”, [0155]- [0157], “Based on the teaching objectives for example the analysis utility may suggest possible matches for smaller groups of students to work on projects, participate in smaller mediate chat sessions and so on.”, Fig 6, [0170], [0187]- [0188], claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Murdoch’s system into Higgins’s and by incorporating Murdoch into Higgins because both systems are related to recommendation engines would provide an E-learning platform that enables one or more student users to access teaching content that is in part user defined, from a variety of network-connected devices.

12.	Regarding claim 2, Higgins and Murdoch teach the invention as claimed in claim 1 above and further Higgins teaches generating, via the computing device, a machine-trained model using a training data set; and determining the persona further comprising using the machine-trained model and information extracted from the plurality of digital messages in identifying the number of interests of the user ([0044], [0048], “machine learning”, [0049]), “learning algorithm”, [0051]-[0052], [0055]-[0056], [0078]).  

13.	Regarding claim 3, Higgins and Murdoch teach the invention as claimed in claim 1 above and further Higgins teaches the machine-trained model is a classifier trained using supervised training and the training data set comprises a supervised training data set ([0046-0048]).

14.	Regarding claim 4, Higgins and Murdoch teach the invention as claimed in claim 1 above and further Higgins teaches the digital messages comprise different types of digital messages ([0051], [0055]).  

15.	Regarding claim 5, Higgins and Murdoch teach the invention as claimed in claim 1 above and further Higgins teaches the digital messages comprise a same type of digital message ([0051], [0055]).  

16.	Regarding claim 6, Higgins and Murdoch teach the invention as claimed in claim 1 above and further Higgins teaches determining an interaction frequency, for a contact of the plurality of contacts, using the plurality of digital messages further comprising determining at least one of: determining a number of digital messages, of the plurality of digital messages, sent by the user that indicated the contact; determining a number of digital messages, of the plurality of digital messages, received by the user that indicated the contact; determining a number of digital messages, of the plurality of digital messages, received and opened by the user that indicated the contact; and3U.S. Appl. Serial No. 16/158,564Docket No.: 085804.122450 Response to Final Office Actiondetermining a number of digital messages, of the plurality of digital messages, received and responded to by the user that indicated the contact ([0051], “A third metric is the number of traits or characteristics shared between individuals... number of shared contacts or keywords between two users... the total number of emails between two users over the past 1 week or the total number over the past month.”, [0055], [0059], “The user may also choose to use the ID only once, or a number of times.”).  

17.	Regarding claim 8, Higgins and Murdoch teach the invention as claimed in claim 1 above and further Murdoch teaches the group is a chat group ([0151], [0188]).  

18.	Regarding claim 9, Higgins and Murdoch teach the invention as claimed in claim 1 above and further Higgins teaches the group is a social networking group (see [0106], “example 10, Corporate Knowledge Discovery”, [0103], “example 7, Collaborate with a Team”). Also, Murdoch teaches the limitation at ([0019], [0155-0157]).  
 
19.	Regarding claim 10, Higgins and Murdoch teach the invention as claimed in claim 1 above and further Higgins teaches the group is a chat group and the recommendation comprises an invitation to create the group, on a chat platform, to communicate about the shared interest (see [0106], “example 10, Corporate Knowledge Discovery”, [0103], “example 7, Collaborate with a Team”).Also Murdoch teaches the limitation at ([0019], [0155-0157]).  

20.	Regarding claims 11-16 and 18-19, those claims recite a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform the method of claims 1-6 and 8-10 respectively and are rejected under the same rationale.

21.	Regarding claim 20, this claim recites a system performs the method of claim 1 and is rejected under the same rationale.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169